DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: RC1 and Rc2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the actual radius of curvature should be shown (not just a point on a curve labeled but an actual line representing the radius, especially if it exists at a point on a curve which may reasonably be said to have two different radii) for each of the first thru fourth radii of curvature, since there are curves both circumferentially around the robot links and curves transitioning from the extending in an axial direction to extending around in a circumferential direction.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The Examiner notes that the instant application uses the term “seam” in an unusual way. Ordinarily a seam would be understood to join two parts such that the two parts are not moving relative to each other at the seam (E.g. a seam between two pieces of sheet metal, or a seam joining two pieces of fabric together.). In the instant application though, the term “seam” is used to refer to location(s) along which two parts which move relative to each other including moving relative to each other at the “seam”. The Examiner further notes that while the disclosure indicates that in some embodiments of the instant application the seam may appear “relatively seamless” and may be constructed where an outer surface of the input link is coplanar with an outer surface of the output link, the instant application strongly implies these features are not required of all seams in all embodiments. (see para. [0032] of the instant application)). The implicit definition of the term “seam” is broader than its ordinary meaning, and will be taken to encompass the area(s) at or near which two parts are joined together, in contact with one another, or close to being in contact with one another, regardless of whether the parts in question are permanently fixed relative to each other or move relative to each other, and regardless of whether that relative movement, if any, occurs at the area(s).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 25 recites “wherein the first radius of curvature, the second radius of curvature, the third radius of curvature, and the fourth radius of curvature each do not exceed ninety degrees.” This limitation is not found in the originally filed disclosure. While the limitation is indefinite (see 35 USC 112(b) rejection below), the limitation as best understood does not appear to have support in the originally filed disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-21 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
According to MPEP § 2173.03, “a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In reHammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970). For example, a claim with a limitation of "the clamp means including a clamp body and first and second clamping members, the clamping members being supported by the clamp body" was determined to be indefinite because the terms "first and second clamping members" and "clamp body" were found to be vague in light of the specification which showed no "clamp member" structure being "supported by the clamp body." In re Anderson, 1997 U.S. App. Lexis 167 (Fed. Cir. January 6, 1997) (unpublished). In Cohn, a claim was directed to a process of treating an aluminum surface with an alkali silicate solution and included a further limitation that the surface has an "opaque" appearance. Id. The specification, meanwhile, associated the use of an alkali silicate with a glazed or porcelain-like finish, which the specification distinguished from an opaque finish. Cohn, 438 F.2d at 993. Noting that no claim may be read apart from and independent of the supporting disclosure on which it is based, the court found that the claim was internally inconsistent based on the description, definitions and examples set forth in the specification relating to the appearance of the surface after treatment, and therefore indefinite.”
In regards to claim 12 (and by extension to the dependent claims, but in particular to dependent claim 25), there a conflict or inconsistency between the claimed subject matter and the specification disclosure which renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty, per MPEP § 2173.03 as explained above. For example, claim 12 recites “a second segment of the wire comprising a first radius of curvature and having a second length extending circumferentially around a portion of the input link”. The specification identifies in the drawings 252b as being the second segment, and identifies Rc1 as being the first radius of curvature. The length 252b extending circumferentially around a portion of the input link does not appear to use the radius of curvature Rc1, and the radius of curvature Rc1 does not appear to belong to the second segment 252b. Furthermore, the third Rc3 and fourth Rc4 radii of curvature do not appear to be in the drawings despite being used in the specification, and so it is unclear how those radii of curvature are being interpreted. When the claims state an Nth segment comprises a radius of curvature and a length, does the radius of curvature have to be for a curve of that particular length of that particular Nth segment, or is the radius of curvature for a curve not located along that length of that particular Nth segment but rather for a curve located adjacent the length of the particular Nth segment?
In regards to claim 25 (dependent upon claim 12), in addition to the issues which exist in the parent claim 12 and so by extension in the child claim 25, there is once again a conflict between the claims and the specification disclosure which renders the scope of the claims indefinite. First, as with the parent claim 12, the third and fourth radii of curvature Rc3 and Rc4 while being recited in the disclosure do not appear to be in the drawings. Furthermore, the radius of curvature Rc2 while existing in Fig. 2B appears to be for a curve which exceeds 90 degrees.
Furthermore in regards to Claim 25, claim 25 recites “wherein the first radius of curvature, the second radius of curvature, the third radius of curvature, and the fourth radius of curvature each do not exceed ninety degrees.” The Examiner notes that a radius is a length (i.e. distance), and a radius does not have an angle per se, and so a radius cannot be measured in degrees.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-20 and 25 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Truninger (US Patent 4,427,170).
Re claim 12 (as best understood). A wire routing (See rejections above) comprising:
a first segment of a wire having a first length extending along a surface of an input link (including 1, 4) for a twist joint of a robot, the first length extending parallel to a longitudinal axis of the input link; (See annotated Figs. 1-3 below)
a second segment of the wire comprising a first radius of curvature and having a second length circumferentially around a portion of the input link; (Compare Figs. 2-3 of Truninger to Fig. 2B of the instant application.)
a third segment of the wire comprising a second radius of curvature and having a third length extending across the twist joint to an output link (including 2) for the twist joint (Compare Figs. 2-3 of Truninger to Fig. 2B of the instant application.), the output link configured to rotate from a first position to a second position about the longitudinal axis (C3/L31-38);
a fourth segment of the wire comprising a third radius of curvature and having a fourth length circumferentially around a respective portion of the output link; (Compare Figs. 2-3 of Truninger to Fig. 2B of the instant application.) and
a fifth segment of the wire comprising a fourth radius of curvature and having a fifth length, extending along an outer (part 2 of Truninger is an outwardly located part, and so the surfaces of part 2 may reasonably be considered an outer surface) surface of the output link away from the input link, (Compare Figs. 2-3 of Truninger to Fig. 2B of the instant application.)
wherein an aggregate length of the wire comprising the second length, the third length, and the fourth length corresponds to a range of motion limit for the output link of the twist joint of the robot (C3/L57-62),
wherein the wire extends across a groove (6) recessed from an outer surface (the radially outward surface of part 4 is relatively radially outward from its radially inward surface, and helps to define the groove 6.)  of the input link (including 1, 4) and an outer surface (part 2 is an outwardly located part relative to other parts, and so a surface thereof may reasonably be considered an outer surface) of the output link (including 2), wherein the wire wraps in a first direction around the groove in the first position, and wraps in a second direction around the groove in the second position (C3/L31-38).
Re claim 13. The wire routing of claim 12, wherein the portion of the input link (1, 4) and the respective portion of the output link (2) both comprise a routing channel (annular space 6) configured to receive the wire (Figs. 1-3). (The claim does not specify whether each link contains its own channel, or whether both links jointly contain their own, distinct, channel)
Re claim 14. The wire routing of claim 13, wherein the routing channel has a depth (depth of flange 5 is larger than the diameter of the wire) extending from the outer surface of the input link that is greater than a diameter of the wire.
Re claim 15. The wire routing of claim 12, wherein the input link is a first arm member (input link 1 and 5) of a manipulator arm (C1/L10-11 - The crane may be considered a robot having an arm) for a robot.
Re claim 16. The wire routing of claim 15, wherein the output link is a second arm member (output link 4) of the manipulator arm for the robot.
Re claim 17. The wire routing of claim 12, wherein the second segment, the third segment, and
the fourth segment form a loop (Compare Figs. 2-3 of Truninger to Fig. 2B of the instant application), the loop comprising a midpoint (at 9b in Fig. 3), the midpoint corresponding to a position where the third segment crosses the twist joint from the input link to the output link (the midpoint is located between output link 2 and input link portion 4).
Re claim 18. The wire routing of claim 12, wherein a portion of the first segment is affixed (at 10) to the surface of the input link (1).
Re claim 19. The wire routing of claim 12, wherein a portion of the fifth segment is affixed (at 12) to the respective surface of the output link (2).
Re claim 20. The wire routing of claim 12, further comprising a first wire routing guide (at 10) secured to the input link and a second wire routing guide (at 12) secured to the output link.


Re claim 25 (as best understood). The wire routing of claim 12, wherein the first radius of curvature, the second radius of curvature, the third radius of curvature, and the fourth radius of curvature each do not exceed ninety degrees. (Compare Figs. 2-3 of Truninger to Fig. 2B of the instant application. See also annotated Figs. below. The Examiner notes the limitations of parent claim 12 do not require the first segment join directly to the second segment with no intervening segment(s), likewise for the second thru fifth segments.)

    PNG
    media_image1.png
    758
    586
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 8, 10, 11, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truninger (US Patent 4,427,170) in view of Yasuoka (US 4,468,070).
Re claim 1
Truninger discloses:
A robot (C1/L65 - a crane may reasonably be considered a robot) comprising:
an input link (including 1, 4);
an output link (2) coupled to the input link at an inline twist joint (Figs. 1-3), the output link configured to rotate from a first position to a second position about a longitudinal axis of the output link relative to the input link (C2/L20-30);
a groove (6) recessed from an outer surface of the input link and an outer surface of the output link (groove 6 is a recess, located between parts 2 (of the output link) and 4 (of the input link)); and
a wire routing (9) traversing the inline twist joint coupling the input link and the output link, the wire routing comprising an input link section (including portion of 9 at 10 in Fig. 1), an output link section (including 9c), and an omega section (including a portion of 9 above 12 in Fig. 1),
wherein the wire routing wraps in a first direction around the groove in the first position, and wraps in a second direction around the groove in the second position (C3/L31-38).

While Truninger further discloses a first portion of the wire routing colinearly aligns at a start of the omega section on the input link with a second portion of the wire routing at an end of the omega section on the output link (C3/L31-38. Fig. 3; during at least one rotatable position of 1 relative to 2, the wire running out of 11 (which is linear as seen in Fig. 1 around 10) will have its axis aligned with the position of the wire around and/or above 12.), Truninger does not expressly disclose the colinearly aligned start of the omega section on the input link and end of the omega section on an output link as being coaxially aligned.
Yasuoka teaches coaxially aligning the start (at 13 or 14) of the omega section on the input link with the end (at the other of 13 or 14) of the omega section on an output link, for the purpose of preventing cables from being drawn out of position (C1/L20-39).
It would have been obvious to a person having ordinary skill in the art at the time of filing/invention to modify the invention of Truninger to coaxially align the start of the omega section on the input link with the end of the omega section on an output link, as taught by Yasuoka, for the purpose of preventing cables from being drawn out of position.

Truninger as modified above further suggests:
Re claim 2. The robot of claim 1, further comprising a wire routing guide (11 and 12 in Fig. 3 of Truninger jointly make up a wire routing guide) coaxially aligning (coaxially aligned as taught by Yasuoka above) the first portion of the wire routing with the second portion of the wire routing.
Re claim 3. The robot of claim 1, further comprising a manipulator arm (C1/L65 - a crane may reasonably be considered a manipulator arm) comprising the input link and the output link (See rejection of claim 1 above).
Re claim 5. The robot of claim 1, wherein a first portion (surface of 4 of the input link marking one surface of the groove) of the groove (6) is formed in the input link and a second portion (surface of 2 of the output link marking another surface of the groove) of the groove is formed in the output link, wherein the groove is adjacent to joint seam (Fig. 1)
Re claim 7. The robot of claim 1, wherein, in the omega section, the wire routing comprises at least one wire forming a loop, the loop comprises a first segment (including 9a), a second segment (including 9b), and a third segment (including 9c), and wherein a length of the loop corresponds to a range of motion for the output link to rotate about the longitudinal axis of the output link relative to the input link (C3/L57-62).
Re claim 8
Truninger as modified above suggests all claim dependency limitations, see above, and further suggests wherein the at least one wire comprises a first wire (9) having an apex (portion at 9b in Fig. 3) of the omega section that aligns with a joint seam for the inline twist joint (See “claim interpretation” section hereinabove. The apex portion (at 9b) is located between parts 1, 2, and 4, and so is located at a joint seam joining the input link (1, 4,) with the output link (2)); but does not disclose wherein the at least one wire comprises a first wire and a second wire spaced apart at an apex of the omega section.
Yasuoka further teaches the at least one wire comprises a first wire (one of the 7s in Figs. 1, 2A, 2B) and a second wire (another one of the 7s in Figs. 1, 2A, 2B) spaced apart (Figs. 1, 2A, 2B)  at an apex of the omega section (Figs. 1, 2A, 2B), for the purpose making multiple connections between equipment and the robot while avoiding mutual contact interference between cables or groups of cables (abstract; C1/L6-37).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Truninger such that the at least one wire comprises a first wire and a second wire spaced apart at an apex of the omega section, as taught by Yasuoka, for the purpose making multiple connections between equipment and the robot while avoiding mutual contact interference between cables or groups of cables.
Re claim 10. The robot of claim 1, wherein the omega section comprises an apex (portion at 9b in Fig. 3) that aligns with a joint seam for the inline twist joint (See “claim interpretation” section hereinabove. The apex portion (at 9b) is located between parts 1, 2, and 4, and so is located at a joint seam joining the input link (1, 4,) with the output link (2)).

Re claim 11.
Truninger discloses:
A method comprising:
obtaining a wire configured to provide power or data (abstract - “power supply cable) to a component of a robotic manipulator, the robotic manipulator comprising an input link and an output link (see rejection of claim 1 above), the output link coupled to the input link at an inline twist joint, the output link configured to rotate about a longitudinal axis of the output link relative to the input link (see rejection of claim 1 above);
generating a wire routing for the wire by extending the wire across the inline twist joint coupling the input link and the output link, the wire routing comprising an input link section, an output link section, and an omega section (see rejection of claim 1 above);
rotating the output link to a first position in which the wire routing is wrapped in a first direction around a groove that is recessed from an outer surface of the input link and an outer surface of the output link; and rotating the output link to a second position in which the wire routing is wrapped in a second direction around the groove (C3/L31-38)

Truninger further discloses colinearly aligning a start of the omega section on the input link with an end of the omega section on an output link (C3/L31-38), but does not expressly disclose the colinearly aligned start of the omega section on the input link and end of the omega section on an output link as being coaxially aligned.
Yasuoka teaches coaxially aligning the start (at 13 or 14) of the omega section on the input link with the end (at the other of 13 or 14) of the omega section on an output link, for the purpose of preventing cables from being drawn out of position (C1/L20-39).
It would have been obvious to a person having ordinary skill in the art at the time of filing/invention to modify the invention of Truninger to coaxially align the start of the omega section on the input link with the end of the omega section on an output link, as taught by Yasuoka, for the purpose of preventing cables from being drawn out of position.

Re claim 21.
Truninger discloses all claim dependency limitations, see above, and further discloses a portion of the first segment colinearly aligns with a respective portion of the fifth segment (C3/L31-38), but does not expressly disclose a portion of the first segment coaxially aligns with a respective portion of the fifth segment.
Yasuoka teaches a portion (at 13 or 14) of the first segment coaxially aligns with a respective portion (at the other of 13 or 14) of the fifth segment, for the purpose of preventing cables from being drawn out of position (C1/L20-39).
It would have been obvious to a person having ordinary skill in the art at the time of filing/invention to modify the invention of Truninger such that a portion of the first segment coaxially aligns with a respective portion of the fifth segment, as taught by Yasuoka, for the purpose of preventing cables from being drawn out of position.

Truninger as modified above further suggests:
Re claim 22. The robot of claim 1, wherein a first portion (surface of 4 of the input link marking one surface of the groove) of the groove (6) is formed in the input link and a second portion (surface of 2 of the output link marking another surface of the groove) of the groove is formed in the output link,
wherein the wire routing wraps around the first portion of the groove in the first position and around the second portion of groove in the second position (C3/L31-38).
Re claim 23. The robot of claim 1, wherein the first direction is clockwise and the second direction is counterclockwise (Fig. 3).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truninger (US Patent 4,427,170) in view of Yasuoka (US 4,468,070), and further in view of Didey (US 2018/0370025).
Re claim 4.
Truninger as modified above suggests all claim dependency limitations, see above, but is silent to the robot comprising a body; and four legs coupled to the body.
Didey teaches a body (12; Fig. 1); and four legs (11; Fig. 1) coupled to the body (Fig. 1); for the purpose of using the device of Truninger in a modularly constructed robot (para. [0002]). (The Examiner notes there is no claimed connection between the claimed elements of claim 3 and the claimed elements of claim beyond simply existing in the same device.)
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Truninger such that it has a body; and four legs coupled to the body, as taught by Didey, for the purpose of using the device of Truninger in a modularly constructed robot.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truninger (US Patent 4,427,170) in view of Yasuoka (US 4,468,070), and further in view of Hirabayashi (US 10,099,367).
Re claim 24.
Truninger as modified above does not expressly disclose the first position and the second position are separated by at least 700 degrees.
Hirabayashi teaches the first position and the second position are separated by at least 700 degrees (C10/L54-61), for the purpose of increasing the range of motion of the device of Truninger without one section of wire climbing over and interfering with the other section of wire (C10/L54-61 of Hirabayashi. The Examiner notes Truninger discloses less rollers 7 may be used depending upon the required range of the angle of rotation at C2/L16-50.).
It would have been obvious to a person having ordinary skill in the art at the time of filing/invention to modify the device of Truninger such that the first position and the second position are separated by at least 700 degrees, as taught by Hirabayashi, for the purpose of increasing the range of motion of the device of Truninger without one section of wire climbing over and interfering with the other section of wire.
 
Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.
The Applicant argues on  page 10 of their remarks that ‘Truninger does not disclose or suggest at least “the output link configured to rotate from a first position to a second position about a longitudinal axis of the output link relative to the input link,” “a groove recessed from an outer surface of the input link and an outer surface of the output link,” and that “the wire routing wraps in a first direction around the groove in the first position, and wraps in a second direction around the groove in the second position,” as recited in amended Claim 1’ because ‘Rather, with respect to the cable, Truninger states that “[w]hen the movable part 2 is in one of its rotative end positions the cable loop has no lower horizontal portion 9a and the upper horizontal portion 9c of the cable is supported on the rollers 7 which are distributed over about half the circumference of ring 4,” and that “[w]hen the movable part 2 is in the other of its rotative end positions the cable loop has no upper horizontal portion 9c and the cable 9 only rests on flange 5 of guide ring 4.” (Truninger, col. 3, ll. 23-31)’ The Examiner notes that these are not mutually exclusive characteristics, and that both may and are True of Truninger. See C3/L31-62. As to the groove, that is annular space 6 as seen in the drawings.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a lack of “when the movable part is in one of its rotative end positions the cable loop has no lower horizontal portion and the upper horizontal portion of the cable is supported on the rollers which are distributed over about half the circumference of ring 4,” and that “when the movable part is in the other of its rotative end positions the cable loop has no upper horizontal portion and the cable only rests on flange of guide ring 4) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, it is not apparent that something similar (i.e. the cable loop not having either a lower horizontal portion or upper horizontal portion when at a rotative end position) would not be true of the Applicant’s invention when at one of its rotative end positions.
The Examiner notes that the claimed wire routing has been given the broadest reasonable interpretation, and it is interpreted as being required of a claimed device at a single point in time, and the claimed wire routing need not always be true throughout all stages of operation, it need only be true some of the time. Otherwise, when the applicant claims coaxially aligned wire routing portions, the Applicant’s own device would not meet their claims since those wire routing portions are only coaxially at certain times when the output link is rotated just the correct amount relative to the input link.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/               Examiner, Art Unit 3658                                                                                                                                                                                         
/VICTOR L MACARTHUR/               Primary Examiner, Art Unit 3658